Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance 
Claims 1-4, 6, and 9-16 and 19 are allowed.  All rejections are withdrawn.  The amendments dated 1-29-21 are entered in full.  
Examiner’s Statement of Reasons For Allowance 
Although each element is known individually in the prior art, the prior art fails to disclose or suggest either individually or in combination with any other prior art of record the combination of elements of claims 1 and 9.   Any comment to the Examiner's Statement of Reasons for Allowance should be filed with the issue fee and should be labeled comments to the Examiner's Statement of Reasons for Allowance. 
	The prior art fails to disclose or suggest either individually or together with any other prior art of record “[a] wayfinding system comprising:
a first device comprising 
at least one sensor for sensing 
a spatial environment to generate a first map, 
said a first device positioned in 
a first position in said spatial environment, 
wherein said first device is fixedly positioned in 
a known location within said spatial environment;
a second device for receiving signals from said first device to determine 
a relative position of said second device within said spatial environment; and
wherein on said second device said relative position is used in conjunction with said first map to provide tum-by-turn navigation within said spatial environment; and 
wherein the first map comprises 
at least one common physical attribute sensed by the first device and the second device within said spatial environment,
wherein said local map model is at least one of 
a 2-dimensional (2D) representation of said spatial environment and 
a 3-dimensional (3D) representation of said spatial environment;
wherein at least one of said first device and said second device responses to 
any change within said spatial environment by 
automatically generating an updated local map to reflect said any change, 
wherein said any change within the spatial environment is due at least one of 
a renovation, 
temporary deployment of an object or 
a structure”



    PNG
    media_image1.png
    782
    695
    media_image1.png
    Greyscale

Takahata et al. teaches  “…wherein said first device is fixedly positioned in a known location within said spatial environment;  (see Two dummy nodes Nd are disposed adjacent to each other at a single position since the dummy nodes Nd are set on the boundary of the parcels. The two adjacent dummy nodes Nd show that the corresponding dummy nodes Nd are set on the same coordinate on the 
    PNG
    media_image2.png
    661
    846
    media_image2.png
    Greyscale

…and wherein the first map comprises at least one common physical attribute sensed by the first device and the second device within said spatial environment”   (see FIG. 5 where the device provides the data to the communication section and then to the updated map data base and the comparison map database df and d2 and blocks 13-14; see paragraph 20, 50-58, 78; see paragraph 60-62 where the server receives data from the directional sensor)
“[a] wayfinding system comprising:
a first device comprising 
at least one sensor for sensing 
a spatial environment to generate a first map, 
said a first device positioned in 
a first position in said spatial environment, 
wherein said first device is fixedly positioned in 
a known location within said spatial environment;
a second device for receiving signals from said first device to determine 
a relative position of said second device within said spatial environment; and
wherein on said second device said relative position is used in conjunction with said first map to provide tum-by-turn navigation within said spatial environment; and 
wherein the first map comprises 
at least one common physical attribute sensed by the first device and the second device within said spatial environment,
wherein said local map model is at least one of 
a 2-dimensional (2D) representation of said spatial environment and 
a 3-dimensional (3D) representation of said spatial environment;
wherein at least one of said first device and said second device responses to 
any change within said spatial environment by 
automatically generating an updated local map to reflect said any change, 
wherein said any change within the spatial environment is due at least one of 
a renovation, 
temporary deployment of an object or 
a structure”
Kordari discloses “1.    A wayfinding system comprising:
a first device comprising at least one sensor for sensing a spatial environment to generate a first map, said a first device positioned in a first position in said spatial environment;  (see element 102 in FIG. 1; see paragraph 33-41)
a second device for receiving signals from said first device to determine a relative position of said second device within said spatial environment; and(see elements 104 in FIG. 1; see paragraph 33-36, 41 where the cell phones can provide contextual data that is fused with the original data to improve the accuracy; for example assumptions can be made where the exits in the map are located relative to the user in the 3d map)
wherein on said second device said relative position is used in conjunction with said first map (see paragraph 41-53)”. 
Kordari is silent as to “[a] wayfinding system comprising:
a first device comprising 
at least one sensor for sensing 
a spatial environment to generate a first map, 
said a first device positioned in 
a first position in said spatial environment, 
wherein said first device is fixedly positioned in 
a known location within said spatial environment;
a second device for receiving signals from said first device to determine 
a relative position of said second device within said spatial environment; and
wherein on said second device said relative position is used in conjunction with said first map to provide tum-by-turn navigation within said spatial environment; and 
wherein the first map comprises 
at least one common physical attribute sensed by the first device and the second device within said spatial environment,
wherein said local map model is at least one of 
a 2-dimensional (2D) representation of said spatial environment and 
a 3-dimensional (3D) representation of said spatial environment;
wherein at least one of said first device and said second device responses to 
any change within said spatial environment by 
automatically generating an updated local map to reflect said any change, 
wherein said any change within the spatial environment is due at least one of 
a renovation, 
temporary deployment of an object or 
a structure”

Dantu teaches “….to provide tum-by-turn navigation within said spatial environment. (See paragraph 12-14)”. 
“[a] wayfinding system comprising:
a first device comprising 
at least one sensor for sensing 
a spatial environment to generate a first map, 
said a first device positioned in 
a first position in said spatial environment, 
wherein said first device is fixedly positioned in 
a known location within said spatial environment;
a second device for receiving signals from said first device to determine 
a relative position of said second device within said spatial environment; and
wherein on said second device said relative position is used in conjunction with said first map to provide tum-by-turn navigation within said spatial environment; and 
wherein the first map comprises 
at least one common physical attribute sensed by the first device and the second device within said spatial environment,
wherein said local map model is at least one of 
a 2-dimensional (2D) representation of said spatial environment and 
a 3-dimensional (3D) representation of said spatial environment;
wherein at least one of said first device and said second device responses to 
any change within said spatial environment by 
automatically generating an updated local map to reflect said any change, 
wherein said any change within the spatial environment is due at least one of 
a renovation, 
temporary deployment of an object or 
a structure”

Rintanen teaches“…wherein said first device is fixedly positioned in a known location within said spatial environment”. (see paragraphs 25, where the sensor can be on the vehicle or a stationary second sensor to measure the distance and para. 48-73 ) 
 Rintanen is silent as to “[a] wayfinding system comprising:
a first device comprising 
at least one sensor for sensing 
a spatial environment to generate a first map, 
said a first device positioned in 
a first position in said spatial environment, 
wherein said first device is fixedly positioned in 
a known location within said spatial environment;
a second device for receiving signals from said first device to determine 
a relative position of said second device within said spatial environment; and
wherein on said second device said relative position is used in conjunction with said first map to provide tum-by-turn navigation within said spatial environment; and 
wherein the first map comprises 
at least one common physical attribute sensed by the first device and the second device within said spatial environment,
wherein said local map model is at least one of 
a 2-dimensional (2D) representation of said spatial environment and 
a 3-dimensional (3D) representation of said spatial environment;
wherein at least one of said first device and said second device responses to 
any change within said spatial environment by 
automatically generating an updated local map to reflect said any change, 
wherein said any change within the spatial environment is due at least one of 
a renovation, 
temporary deployment of an object or 
a structure”

McAllister teaches “at least three said first devices are used to triangulate the location of said second device”.(see FIG. 6, where the device has sensors 62a, 62b and 62c, and camera 69;see paragraph 125-130; see also FIG. 11, and paragraph 68 where using a transponder a position can be located; see paragraph 146-152, 69-71, 77-82 where the accelerometer and gyroscope detect the motion, acceleration and attitude and triangulation is used to determine the location of the transponder)
McAllister is silent as to “[a] wayfinding system comprising:
a first device comprising 
at least one sensor for sensing 
a spatial environment to generate a first map, 
said a first device positioned in 
a first position in said spatial environment, 
wherein said first device is fixedly positioned in 
a known location within said spatial environment;
a second device for receiving signals from said first device to determine 
a relative position of said second device within said spatial environment; and
wherein on said second device said relative position is used in conjunction with said first map to provide tum-by-turn navigation within said spatial environment; and 
wherein the first map comprises 
at least one common physical attribute sensed by the first device and the second device within said spatial environment,
wherein said local map model is at least one of 
a 2-dimensional (2D) representation of said spatial environment and 
a 3-dimensional (3D) representation of said spatial environment;
wherein at least one of said first device and said second device responses to 
any change within said spatial environment by 
automatically generating an updated local map to reflect said any change, 
wherein said any change within the spatial environment is due at least one of 
a renovation, 
temporary deployment of an object or 
a structure”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934.  The examiner can normally be reached on Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is 






/JEAN PAUL CASS/Primary Examiner, Art Unit 3669